                      Case 4:20-cv-07612-YGR Document 32 Filed 06/09/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
                                        UNITED STATES DISTRICT COURT
10
11                                     NORTHERN DISTRICT OF CALIFORNIA

12
     CAROL LENZINI, individually and on            )
13                                                   CASE NO. 4:20-cv-07612-YGR
     behalf of others similarly situated,          )
14                                                 )
                          Plaintiff,               )
15                  vs.                            ) [PROPOSED] FINAL JUDGMENT OF
                                                   ) DISMISSAL WITH PREJUDICE
16   DCM SERVICES, LLC,                            )
17                                                 )
                          Defendant.               )
18                                                 )
                                                   )
19                                                 )
20                                                 )
                                                   )
21                                                 )
                                                   )
22
                                                   )
23                                                 )
                                                   )
24                                                 )
25
26
27
28

     {00144843;1}                                  1
                                                       [PROPOSED] FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE
                                                                                             4:20-cv-07612-YGR
                         Case 4:20-cv-07612-YGR Document 32 Filed 06/09/21 Page 2 of 2



 1                  On May 26, 2021, this Court entered an order dismissing with prejudice Plaintiff Carol
 2   Lenzini’s (“Plaintiff”) claims under the Fair Debt Collection Practices Act (“FDCPA”), 15
 3   U.S.C. § 1692 et seq., and dismissing without prejudice her claims under the Rosenthal Fair
 4   Debt Collection Practices Act (“Rosenthal Act”), Cal. Civ. Code § 1788 et seq. (ECF No. 30).
 5   Thus, all claims before the Court have been dismissed and the only federal claim before the
 6   Court has been dismissed with prejudice.
 7                  Accordingly, pursuant to Rule 58(b)(2)(B) of the Federal Rules of Civil Procedure,
 8   FINAL JUDGMENT is hereby entered as follows:
 9                  1.       Judgment is entered for Defendant Services, LLC and against Plaintiff
10   on the federal-law claims, and all state-law claims are dismissed without prejudice.
11
12
            June 9, 2021
     DATED:_____________________                              _______________________________
13
                                                               YVONNE GONZALEZ ROGERS
14                                                           UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00144843;1}                                        2
                                                             [PROPOSED] FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE
                                                                                                   4:20-cv-07612-YGR
